PER CURIAM.
Arkansas inmate Jon Mills appeals the district court’s * denial of Mills’s motion to reopen his 42 U.S.C. § 1983 action. Having carefully reviewed the record, we affirm for the reasons stated by the district court. See 8th Cir. R. 47B.
A true copy.

 The Honorable William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas.